           Case 1:17-cv-00605-NONE-GSA Document 75 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-NONE-GSA-PC
12                   Plaintiff,                               ORDER REQUIRING PARTIES TO
                                                              NOTIFY COURT WHETHER A
13          vs.                                               SETTLEMENT CONFERENCE WOULD
                                                              BE BENEFICIAL
14   F. MONTOYA, et al.,                                      (ECF No. 65.)
15                   Defendants.
                                                              THIRTY-DAY DEADLINE
16

17

18   I.       BACKGROUND
19            James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
21   First Amended Complaint, filed on May 3, 2018, against defendants Montoya and Carter for
22   violation of due process under the Fourteenth Amendment, and against defendants Killmer and
23   Lopez for conspiracy to place Plaintiff at risk of serious harm and failure to protect Plaintiff under
24   the Eighth Amendment. (ECF No. 16.)1 This case is now in the discovery phase.
25            On June 17, 2020, Plaintiff filed a “Motion to Advance Disposition Settlement
26   Conference,” in which he indicated a willingness to settle this case. (ECF No. 65.)
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
             Case 1:17-cv-00605-NONE-GSA Document 75 Filed 07/10/20 Page 2 of 2



 1   II.       SETTLEMENT PROCEEDINGS
 2             The Court is able to refer cases for mediation before a participating United States
 3   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court or at a prison
 4   in the Eastern District of California. Plaintiff and Defendants shall notify the Court whether they
 5   believe, in good faith, that settlement in this case is a possibility and whether they are interested
 6   in having a settlement conference scheduled by the Court.2
 7             Defendants’ counsel shall notify the Court whether there are security concerns that would
 8   prohibit scheduling a settlement conference. If security concerns exist, counsel shall notify the
 9   Court whether those concerns can be adequately addressed if Plaintiff is transferred for settlement
10   only and then returned to prison for housing.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
13   the date of service of this order, Plaintiff and Defendants shall each file a written response to this
14   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
15   possibility and whether they are interested in having a settlement conference scheduled by the
16   Court.3
17
     IT IS SO ORDERED.
18

19          Dated:       July 10, 2020                                 /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
               2    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             3 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
